The Greater New York Charter, in section 981 thereof, provides that interest upon all sums awarded in condemnation proceedings shall cease to run "six months after the date of the filing of the final decree" *Page 67 
unless "within that time demand therefor, in writing, be served upon the comptroller." The decree made at Special Term, providing for an award to claimant for lands taken, was modified by the Appellate Division, which made a decree providing for an award in a lesser amount. Within six months thereafter the claimant served a written notice upon the Comptroller demanding payment of the amount awarded by the modified decree, with interest. In our judgment, the notice was served upon the Comptroller within six months "after the date of the filing of the final decree," and, therefore, interest upon the award has not ceased to run. This was the holding in Matter of City of New York (209 App. Div. 662; affd., 239 N.Y. 524).
The order should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN and KELLOGG, JJ., concur; ANDREWS and O'BRIEN, JJ., not sitting.
Order affirmed.